EXHIBIT 12.2 FIRSTENERGY SOLUTIONS CORP. CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES Year Ended December 31, 2003 2004 2005 2006 2007 (Dollars in thousands) EARNINGS AS DEFINED IN REGULATION S-K: Income before extraordinary items $ 152,387 $ 322,239 $ 208,560 $ 418,653 $ 528,864 Interest and other charges, before reduction for amounts capitalized and deferred 170,107 181,620 196,355 189,141 157,700 Provision for income taxes 100,759 229,575 124,499 236,348 304,608 Interest element of rentals charged to income (a) 1,060 1,056 1,434 1,797 24,669 Earnings as defined $ 424,313 $ 734,490 $ 530,848 $ 845,939 $ 1,015,841 FIXED CHARGES AS DEFINED IN REGULATION S-K: Interest before reduction for amounts capitalized and deferred $ 170,107 $ 181,620 $ 196,355 $ 189,141 $ 157,700 Interest element of rentals charged to income (a) 1,060 1,056 1,434 1,797 24,669 Fixed charges as defined $ 171,167 $ 182,676 $ 197,789 $ 190,938 $ 182,369 CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES 2.48 4.02 2.68 4.43 5.57 (a) Includes the interest element of rentals where determinable plus 1/3 of rental expense where no readily defined interest element can be determined.
